Citation Nr: 1232596	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-06 052	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a gall bladder condition.

4.  Entitlement to service connection for a lung condition, including as secondary to exposure to herbicides.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a chronic throat condition, including as a residual of removal of a benign lesion from the right vocal chord.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to September 1969 and from November 1969 to May 1971 and earned, among other commendations, a Purple Heart Medal for injuries sustained in combat in Vietnam.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a June 2008 decision, the RO denied service connection for hypertension, a back condition, a gall bladder condition, bilateral hearing loss, and a lung condition.  And in a subsequent April 2009 decision, the RO also denied service connection for residuals of removal of a benign lesion from the right vocal cord (claimed as a throat condition).

In his February 2010 substantive appeal (on VA Form 9), the Veteran checked the box indicating he was appealing all issues listed in the statement of the case (SOC), but he also wrote below this "throat condition."  The RO resultantly certified to the Board his claims for service connection for hypertension, a back condition, gall bladder condition, lung condition, hearing loss, and excision of a benign nodule from his right vocal cord.  His representative also submitted an informal hearing presentation in August 2012 discussing all six claims.  Given that the Veteran indicated he was appealing all claims, and that his representative continued to make arguments with the apparent understanding that all of the claims were on appeal, so, too, will the Board presume the Veteran appealed all claims.

That said, a still additional claim of entitlement to service connection for tinnitus has been raised by the record via an April 2008 VA audio examination report noting the Veteran had daily periodic tinnitus that started during his time in service, which included combat in Vietnam.  The RO has not initially adjudicated this claim, however, as the Agency of Original Jurisdiction (AOJ), so the Board does not presently have jurisdiction over this other claim and, therefore, is referring it to the RO for appropriate action.

As for the claims that are presently before the Board, the ones for service connection for hypertension, a back condition, gall bladder condition, lung condition, and throat condition are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  Whereas the Board, instead, is going ahead and deciding the claim for service connection for bilateral hearing loss.


FINDINGS OF FACT

The Veteran had combat service in Vietnam and alleges to have been repeatedly exposed to excessively loud noise in that capacity with consequent injury to his ears (acoustic trauma), resultantly received a diagnosis of bilateral hearing loss during his first period of military service, and it is at least as likely as not he continues to have this bilateral hearing loss disability from that injury in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has a bilateral hearing loss disability due to an injury incurred in combat in service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In this decision, however, the Board is granting service connection for the claimed bilateral hearing loss disability.  This award represents a complete grant of the benefits sought on appeal.  Thus, the Board need not discuss whether there has been compliance with the duty to notify and assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing such error, but, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of the claim).  There is no such possibility in this particular instance, so further discussion of VA's responsibilities is unnecessary.

II.  Service Connection

The Veteran attributes his bilateral (right and left ear) hearing loss to his military service and, in particular, to being repeatedly exposed to excessively loud noise while engaged in combat in Vietnam.  When filing his claim he indicated treatment since his military service.  His military personnel records confirm he served in the Republic of Vietnam and earned, among other commendations, the Purple Heart Medal for injuries sustained in combat.

Establishing entitlement to service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a relevant disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  These second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Certain chronic diseases, including organic diseases of the nervous system (which includes sensorineural hearing loss), shall be presumed to have been incurred in service if manifested to a compensable degree, generally meaning to at least 10-percent disabling, within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Satisfactory lay or other evidence that an injury or a disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 


The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court/CAVC) has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Turning now to the facts of this particular case.  The Veteran's service treatment records (STRs) show that at entry into his first period of service he had normal hearing.  Specifically, audio examination in December 1967 showed that pure tone thresholds, in decibels, were as follows (converted from ASA to ISO units*):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
-
0
LEFT
10
5
5
-
5

*Since service department records prior to October 31, 1967, used American Standards Association (ASA) units, they in turn have to be converted to the current International Standards Organization (ISO) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA measurement at 500 Hertz, 10 decibels to the ASA measurements at 1000 Hertz, 2000 Hertz, and 3000 Hertz, 5 decibels to the ASA measurement at 4000 Hertz, and 10 decibels to the ASA measurement at 6000 Hertz.  The Board did this conversion, here, even though the Veteran's enlistment examination in December 1967 was slightly after the date in October 1967 designated as necessary to make this conversion because several of the readings concerning his hearing acuity during his enlistment examination were negative, suggesting the readings were in ASA and not ISO units.


He subsequently had service in Vietnam and sustained shrapnel wounds in combat, thereby earning the Purple Heart Medal.  So inasmuch as he claims to have sustained acoustic trauma in that capacity, and this type of injury being consistent with the circumstances, conditions, and hardships of that service, the Board accepts that this injury in service occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Moreover, the report of his discharge examination in August 1969, in anticipation of concluding his first period of service, shows a diagnosis of moderate hearing loss.  Specifically, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
35
LEFT
20
15
25
40
55

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

So there was clear indication of right and left ear hearing loss when concluding that first period of service (which he did not have when entering service).

But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


According to the holding in Hensley, however, a Veteran need not have had a hearing loss disability according to these standards of § 3.385 while in service, including at time of separation.  Rather, it is only necessary that he now have sufficient hearing loss to satisfy the requirements of this regulation, and service connection is possible if there also is evidence indicating this current hearing loss disability is related to his military service, as opposed to other unrelated or intercurrent factors or causes.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Therefore, based on the audiometric results in August 1969, the Veteran had evidence of hearing loss in both ears at the time of that evaluation, so bilaterally, although only sufficient hearing loss in his left ear at the time to be considered an actual ratable disability by VA standards - meaning according to the threshold minimum requirements of § 3.385.  Nonetheless, he had a significant shift in hearing thresholds in both ears during that first period of military service and, as mentioned, presumably sustained acoustic trauma during his combat service in Vietnam.

The Veteran indicated as part of his claim that he had received VA treatment for his hearing loss since his military service, but attempts to obtain these records were not made.  In any event, this is not determinative of whether he has had continuous hearing loss since service since the essence of 38 C.F.R. § 3.303(b) regarding continuity of symptomatology is continuous symptoms, not necessarily treatment for these symptoms.  That is to say, the Board cannot determine his lay testimony concerning this lacks credibility merely because it is unaccompanied by contemporaneous medical evidence such as actual treatment records, especially seeing as though no apparent effort was made to obtain his treatment records that supposedly exist.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Since service the Veteran has had a VA compensation examination in April 2008 with a chief complaint of bilateral hearing loss and tinnitus.  He indicated he had served in the artillery/infantry with no hearing protection.  He also reported loud explosions from mortar rounds and machine gunfire in combat while in Vietnam.

Civilian occupational noise exposure in construction also was reported for 11 years, however, though hearing protection reportedly was worn in both ears, as required by his employer.

According to the results of his hearing evaluation, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
25
LEFT
20
20
20
20
25

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 70 percent in the left ear.  The examiner noted that the test reliability was fair due to inconsistent responses during pure tone testing.  The diagnosis was clinically normal right side hearing and normal-to-moderately severe sensorineural hearing loss in the left ear at 8,000 Hz only.  Notwithstanding the examiner's diagnosis, the speech recognition scores, since less than 94 percent in each ear, were sufficiently low to conclude the Veteran has a ratable hearing loss disability according to the requirements of 38 C.F.R. § 3.385.  And, ultimately, the examiner did not invalidate the results of that testing.

Another VA audio examination was provided in December 2009.  The Veteran again reported acoustic trauma during his combat service in Vietnam.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
10
15
15
15
20


Speech audiometry revealed speech recognition ability of 98 percent in his right ear and 96 percent in his left ear.  The examiner noted there was good inter-test reliability.  These additional audiometric findings do not show sufficient hearing loss for VA compensation purposes, even when considering the speech discrimination scores (since, this time, they were higher than 94 percent), to in turn constitute a ratable disability according to 38 C.F.R. § 3.385.  And this is reflected in the consequent diagnosis, which was normal hearing in the right ear and essentially normal hearing in the left ear, albeit with a moderately-severe sensorineural hearing loss above 4,000 Hz.

This additional examiner noted that a June 1967 audio examination for military purposes showed normal hearing bilaterally and that the enlistment examination in December 1967 also showed normal hearing.  He further noted that, at discharge from service in August 1969, examination showed mild-to-moderate hearing loss from 3,000 to 6,000 Hz in the right ear and mild-to-moderately-severe hearing loss from 3,000 to 6,000 Hz in the left ear.  The Veteran was diagnosed with moderate hearing loss.  The enlistment examination for his second period of service in November 1969 showed normal hearing from 500-4,000 Hz bilaterally; and on the discharge examination in May 1971 he passed the whispered voice test bilaterally.  This examiner then goes on to note the pure tone thresholds during the VA compensation examination in April 2008, but did not comment on the speech recognition scores that are equally important and, thus, also deserving of consideration.

In any event, this examiner concluded the Veteran's left ear hearing loss was at least as likely as not caused by or a result of military noise exposure.  The rationale for the opinion was that the Veteran's enlistment examination showed normal hearing.  Whereas the release from active duty examination showed bilateral high frequency hearing loss, although a re-enlistment examination performed just three months later showed normal hearing bilaterally.  In trying to reconcile these discrepancies, the examiner found that it was highly unlikely that the Veteran's hearing would have improved from a moderate-to-severe hearing loss to within normal limits; therefore, the validity of the test results was questionable.  

The examiner also commented that the discharge examination showed the Veteran passed the whispered voice test, bilaterally, but the whispered voice test did not provide reliable, calibrated, frequency-specific information regarding the Veteran's hearing sensitivity.  It was possible to pass a whispered voice test with hearing loss.

The examiner further noted that, although the Veteran's current hearing loss in his left ear is considered normal for VA compensation purposes, the configuration is consistent with noise-induced hearing loss (high frequency sensorineural hearing loss (HFSNHL)).  The Veteran's history is positive for unprotected military noise exposure with combat in Vietnam; he was awarded the Purple Heart Medal; and his lifetime occupational and recreational noise exposure has been minimal.

As concerning the right ear, the examiner determined the Veteran had normal hearing acuity in this other ear and, therefore, no hearing loss caused by noise exposure involving this other ear.

In addressing this claim, which concerns the hearing acuity in both ears, there is medical and lay evidence for and against the claim - both insofar as whether the Veteran has sufficient hearing loss to be considered a ratable disability according to 38 C.F.R. § 3.385 and on the equally determinative issue of the causation of this hearing loss disability.  But when all is said and done, the evidence supporting the claim is at least as probative as that against the claim.  So, at the very least, the Veteran is entitled to have this reasonable doubt resolved in his favor and his claim granted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this responsibility is more difficult when, as here, medical opinions diverge.  And, at the same time, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, there are indeed legitimate reasons for giving as much, if not more, probative weight to the evidence supporting the claim as there are for giving weight to the evidence against the claim.

In making this determination, the Board points out that the Veteran is competent to report suffering acoustic trauma from repeated exposure to loud noise during his combat service in Vietnam.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  This knowledge comes to a witness through use of his senses, i.e., that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).

Moreover, the Board finds no reason to doubt his credibility in reporting that he had consequent hearing loss during his service, particularly since hearing loss was objectively documented on audiogram at the time of his discharge from his first period of service, as reflected in his STRs, or that he has continued to experience hearing loss during the many years since to establish chronicity of that injury in service and, in turn, link his current disability to that acoustic trauma in service.  As already alluded to, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity (permanency) of injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).


The Veteran's records also are internally consistent, as evidenced by his STRs and post-service treatment records, which both document combat service in Vietnam with presumed exposure to loud noises and a notation of hearing loss in service, which he did not have when entering service.  The logical deduction, then, is that the hearing loss he had in service originated in service, from some disease, injury or event that occurred in service, including while in combat in Vietnam.  It certainly is facially plausible then that the acoustic trauma in service has resulted in the continuation of this hearing loss since service.  As such, the Board finds that his statements concerning this are not just competent, but also credible, so ultimately probative and tending to add favorable weight to his claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996) (accepting that contemporaneously dated records may be given more probative weight than evidence offered many years later, long after the fact).

The Board also finds it significant that the April 2008 VA audiology examination report shows sufficient hearing loss in each ear to be considered a ratable disability for VA compensation purposes (i.e., according to § 3.385) based on the speech recognition scores being less than 94 percent.  Also, the VA examiner in December 2009 conceded that at least the hearing loss in the left ear was related to the Veteran's military service, and especially to his combat service in Vietnam.  The only reason that December 2009 VA examiner apparently did not also find that the hearing loss in the Veteran's right ear was also related to his military service was because that examiner, unlike the prior April 2008 examiner, had not found any hearing loss in this other ear, including when considering speech discrimination.  The fact remains, however, that the Veteran did also have hearing loss in this other ear during that earlier April 2008 audiology examination, if, again, one considers that the speech recognition score for this other ear was less than the required 94 percent.


The subsequent December 2009 VA audiology examination did not show hearing loss of sufficient severity to be considered a ratable disability for VA compensation purposes (i.e., according to § 3.385); and it was noted that the reliability of the preceding audio examination in April 2008 was only "fair", whereas the December 2009 results in comparison were determined to be "good".  However, the finding of "fair" reliability does not render the April 2008 audiometric findings totally unreliable or unacceptable, especially since the April 2008 examiner did not ultimately judge the results of that examination as invalid.  So absent this, those results must be considered in deciding this claim.  And given this finding and the subsequent opinion in December 2009 relating the left ear hearing loss to service, the Board does not find that there is sufficient reason to throw out the speech recognition thresholds that were reported during that earlier April 2008 examination that supported a diagnosis of bilateral, versus just unilateral, hearing loss.

The Board also considers it significant that the Veteran was initially diagnosed with hearing loss during his first period of active duty service and had significant shifts in auditory thresholds in both ears during his service.  While the VA examiner in December 2009 noted that the test results in service might not have been reliable, given that hearing loss was not shown on subsequent examination just a few months later at entry into the Veteran's second period of service, this, too, is insufficient to totally undermine the probative value of the diagnosis of hearing loss in service.  Moreover, the December 2009 VA examiner also acknowledged that the whisper voice testing performed at discharge from service, referring to this testing that was done at the conclusion of the Veteran's second period of service, was not a reliable means of evaluating the presence of a hearing loss disability and that a person conceivable could have hearing loss and still pass the whisper voice test.  In addition, the Veteran since has undergone the additional clinical testing of his hearing acuity by more sophisticated means (audiogram, including Maryland CNC) that establishes a current ratable hearing loss disability in both ears for VA compensation purposes.  He need only have established the existence of this current disability at some point since the filing of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Hence, merely because there was no evidence of hearing loss in either ear when subsequently examined in December 2009 is not reason enough, alone, to conclude the Veteran has not satisfied his burden of proof of showing he has this claimed disability.

Where, as here, the record contains both in-service and post-service diagnoses of a chronic disorder (hearing loss), no medical opinion as to etiology is necessary to grant service connection.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, even without a probative medical opinion relating the Veteran's currently diagnosed hearing loss to his military service (which, in fact, the December 2009 VA examiner provided, regardless, at least concerning the left ear hearing loss), the Board finds that the evidence weighs in favor of the claim.

So, to summarize, the medical and other evidence establishes the Veteran sustained acoustic trauma during his military service, especially from events that occurred in combat in Vietnam, that he had bilateral hearing loss during his military service, that he had a significant shift in auditory thresholds in both ears during his service, and that he has continued to have bilateral hearing loss since service up to and including at least since the filing of this claim.  Therefore, the record shows that his hearing loss has been a chronic, meaning permanent, condition since service.  Moreover, the Board observes that he has attested to his long-term treatment for hearing loss, which, as a layman, he is competent to proclaim.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  Further, the Board considers his assertions of a continuity of hearing loss and associated symptoms since service to be credible in the absence of any evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence). 

While there is some discrepancy reported on the presence of a current hearing loss disability, the Board resolves all doubt in the Veteran's favor in this regard.  As for the level of impairment associated with the hearing loss diagnosis, this is to be resolved in determining his present level of compensation (i.e., what rating is most appropriate for this disability) and is not for discussion on the more preliminary matter of whether this disability is related or attributable to his military service or dates back to his service (i.e., is service connected).

As explained, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is competent and credible supporting evidence of the occurrence of acoustic trauma in service, a diagnosis of hearing loss in service and significant shift in auditory thresholds in both ears in service, 
a post-service diagnosis of hearing loss for VA compensation purposes, and a medical nexus opinion relating at least the left ear hearing loss to military service, the Board concludes that the evidence supports the granting of service connection for bilateral hearing loss.


ORDER

The claim for service connection for bilateral hearing loss is granted.



REMAND

The Veteran is additionally claiming entitlement to service connection for hypertension, a back condition, a gall bladder condition, a lung condition, including as secondary to herbicide exposure, and a chronic throat condition, including as a residual of the removal of a benign lesion from his right vocal cord.

He has indicated receiving treatment for these conditions since 1967 at the VA Medical Center (VAMC) in Mountain Home, Tennessee.  It appears the RO only requested records dated since the filing of these claims, however.  So efforts should be made to obtain all VA treatment records dating back to 1967, which was the year his military service started.  VA's duty to assist includes obtaining records in the custody of a Federal department or agency, so including from VA medical facilities, and VA will make as many requests as are necessary to obtain relevant VA treatment records.  38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of these records because they are generated and maintained within VA's healthcare system and, therefore, deemed to be in VA's possession even if not physically in the file).

With respect to the Veteran's claim for service connection for hypertension, while there was no diagnosis of hypertension in service, his blood pressure reading was marginal at the time of his discharge from service in May 1971 since it was 138/88.  For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under Diseases of the Arteries and Veins.  Readings must be taken two or more times on at least three different days.  Id.


Hypertension is one of the conditions that VA will presumed was incurred in service if manifested to a compensable degree, meaning to at least 10-percent disabling, within one year after service, assuming also there is no affirmative evidence to the contrary to rebut this presumption.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  According to DC 7101, the minimum compensable rating of 10 percent for hypertension requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

VA treatment records just some seven years after the Veteran's discharge from service show findings of elevated blood pressure.  A January 1978 VA treatment record shows a blood pressure reading of 140/96.  A February 1978 VA treatment record shows a blood pressure reading of 128/100.  And another, separate, February 1978 VA treatment record notes the Veteran had past borderline blood pressure readings, although that evaluating physician also indicated he was hopeful the Veteran's blood pressure could be controlled by diet and limiting his salt intake, versus having to take medication.

More recent VA and private treatment records dated since 2007 note a past medical history of hypertension.

The record is unclear on when the Veteran's hypertension was actually diagnosed.  Hopefully additional VA treatment records obtained on remand can shed some light on this.  But given the findings of marginal blood pressure while in service, and slightly elevated blood pressure not relatively long after his service ended, a medical nexus opinion is needed concerning the likelihood that his hypertension first manifested during his military service or within the one-year presumptive period following his discharge.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In addition, the Veteran already has been granted service connection for coronary artery disease (CAD) and Type II (adult-onset) Diabetes Mellitus as presumptively associated with his exposure to herbicides (Agent Orange) in Vietnam.  And although hypertension is expressly precluded from the list of conditions presumptively associated with herbicide exposure, see 38 C.F.R. § 3.309(e), Note 3, § 3.309(a) recognizes that hypertension is an early symptom long preceding the development of such other diseases as arteriosclerosis, nephritis, and organic heart disease in their more obvious forms.  The medical opinion obtained on remand therefore also address the likelihood that the Veteran's service-connected coronary artery disease and Type II Diabetes Mellitus have caused or aggravated his hypertension.  See 38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Regarding the claim for service connection for a chronic throat condition, the STRs show the Veteran was treated for sore throat in March 1968.  He also was treated for acute respiratory distress and sore throat from February to March 1970.  A January 1971 treatment record shows another complaint of sore throat.

Since service, VA treatment records dated in 2008 show complaints of hoarseness for at least three years and that he had a benign mass removed from his right vocal chord.  In April 2009, he complained of chronic cough and throat clearing and continued to receive treatment for complaints of hoarseness.  Chronic laryngitis was diagnosed in May 2009.


Given these recurring complaints related to his throat, both during service and since, a medical nexus opinion should be provided addressing the likelihood that any current throat condition is related to his military service or dates back to his service, meaning incepted in service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addressing the respiratory claim the Veteran contends that he has a chronic lung condition as a result of his exposure to herbicides (Agent Orange) in Vietnam.  Once again his STRs show treatment for acute upper respiratory distress from February to March 1970.  It also is presumed he was exposed to herbicides during his service in Vietnam, as evidenced by the already granting of service connection for his ischemic heart disease (coronary artery disease) and Type II Diabetes Mellitus as presumptively associated with that presumptive Agent Orange exposure in service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a); 3.309(e).

Since service, private treatment records show treatment for bronchitis in 2007.  A March 2008 VA chest X-ray examination showed minimal changes in the lower retrosternal area suggesting old disease.  VA treatment records in February 2009 also note that pulmonary function tests (PFTs) revealed a mild restriction.  In September 2009, he was treated for acute bronchitis.  A July 2010 VA treatment record (that had not been reviewed by the RO for purposes this claim) also shows a possible chronic lung disease based on hyperexpansion of his lungs; and he complained of shortness of breath in June 2011 with exertion (also not reviewed by the RO for this claim).

Given these findings, a medical nexus opinion is needed as well for comment on the origins of his lung condition, including especially in terms of whether it, too, as he is alleging, dates back to his military service or is related or attributable to his service.  See McLendon, supra.


Finally, regarding the claims for service connection for gallbladder removal and a back condition, it is presumed the Veteran was exposed to combat stresses and rigors of training in service, also as mentioned that he was exposed to herbicides.  Post-service treatment records indicate his gall bladder had been removed by 2005, but it is unclear when that surgery actually took place.  VA treatment records also show degenerative changes of his lumbar spine in 2009.  An April 2008 X-ray report also shows mild old compression of the body of T12.  A medical opinion therefore is needed also addressing the etiology of these other claimed disabilities, in particular concerning the likelihood they are related or attributable to the Veteran's military service or date back to his service.  See id.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain all additional relevant treatment records, including any at the VAMC in Mountain Home, Tennessee, dated from May 1971 to October 2007 and since September 2009, and any relevant private treatment records the Veteran identifies.

If the records are not in the custody of a Federal department or agency, then attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  Notify the Veteran if efforts to obtain these or any identified records are unsuccessful and inform him of any further actions VA will take with respect to his claims.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule appropriate VA compensation examinations for medical nexus opinions concerning the etiology of the Veteran's hypertension, back condition, gall bladder condition, lung condition, and throat condition.

The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiners for the pertinent medical and other histories.  Also, all necessary diagnostic testing and evaluation should be performed.

Following examination of the Veteran and review of the claims file, the examiners should provide opinions as to the following:

(a)  the likelihood (very likely, as likely as not, or unlikely) that any current hypertension incepted during the Veteran's active military service from December 1967 to September 1969 and from November 1969 to May 1971 (including when considering the marginal blood pressure he had at discharge), or alternatively manifested to the required minimum compensable degree of at least 10-percent disabling within the initial year after his service, meaning by May 1972, or is otherwise related to any disease, event, or injury during his service.

(b)  the likelihood (very likely, as likely as not, or unlikely) that any current hypertension was caused by his now service-connected coronary artery disease OR Type II Diabetes Mellitus.


(c)  the likelihood (very likely, as likely as not, or unlikely) that any current hypertension alternatively was aggravated by his now service-connected coronary artery disease OR Type II Diabetes Mellitus.  If it is determined there has been aggravation, please also state, to the extent possible, the baseline level of severity of the hypertension before the aggravation.  

(d)  the likelihood (very likely, as likely as not, or unlikely) that any disorder currently involving or affecting the Veteran's throat incepted during his active military service from December 1967 to September 1969 and from November 1969 to May 1971 (including when considering the findings of sore throat and upper respiratory distress in service) or is otherwise related to any disease, event, or injury during his service.

(e)  the likelihood (very likely, as likely as not, or unlikely) that any disorder currently involving or affecting the Veteran's lungs incepted during his active military service from December 1967 to September 1969 and from November 1969 to May 1971 (including when considering the findings of upper respiratory distress in service) or is otherwise related to any disease, event, or injury during his service (including his presumed exposure to herbicides in Vietnam).

(f)  the likelihood (very likely, as likely as not, or unlikely) that any disorder of his gall bladder incepted during his active military service from December 1967 to September 1969 and from November 1969 to May 1971 or is otherwise related to any disease, event, or injury during his service (including his presumed exposure to herbicides in Vietnam).

(g) the likelihood (very likely, as likely as not, or unlikely) that any disorder of the back incepted during his active military service from December 1967 to September 1969 and from November 1969 to May 1971 or is otherwise related to any disease, event, or injury during his service (including his presumed exposure to the rigors of combat in Vietnam and physical training in the military).

The examiners must provide comprehensive reports of their findings, including complete rationales for all opinions expressed and conclusions reached, if necessary citing the objective medical findings leading to their opinions and conclusions.

3.  Review these medical nexus opinions to ensure they are responsive to the questions posed, including especially regarding these determinative issues of causation and aggravation.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate these remaining claims in light of all additional evidence, including all obtained or otherwise submitted since the SOC in January 2010.  If these remaining claims continue to be denied, send the Veteran and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


